COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-16-00235-CV
IN RE:
                                                 §              ORIGINAL PROCEEDING
ROGER LIVERMAN,
                                                 §            ON PETITION FOR WRIT OF
RELATOR.
                                                 §                    MANDAMUS

                                  MEMORANDUM OPINION

         Relator, Roger Liverman, has filed a mandamus petition against the Honorable Bill Eyler,

Judge of the 112th Probate Court, in Upton County, Texas, asking that we order Judge Eyler to

set a hearing on a bill of review and various applications or motions Relator filed on July 22,

2016. The petition for writ of mandamus is denied.

         To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-36. Mandamus may issue to compel a

trial court to rule on a motion which has been pending before the court for a reasonable period of

time. See In re Shredder Co., LLC., 225 S.W.3d 676, 679 (Tex.App.--El Paso 2006, orig.

proceeding); In re Hearn, 137 S.W.3d 681, 685 (Tex.App.--San Antonio 2004, orig. proceeding);

In re Chavez, 62 S.W.3d 225, 228 (Tex.App.--Amarillo 2001, orig. proceeding). To obtain

mandamus relief for such refusal, a relator must establish: (1) the motion was properly filed and
has been pending for a reasonable time; (2) the relator requested a ruling on the motion; and (3)

the trial court refused to rule. See Shredder Co., 225 S.W.3d at 679; Hearn, 137 S.W.3d at 685;

Chavez, 62 S.W.3d at 228.

       Relator filed his mandamus petition less than two months after he filed his bill of review

and the applications seeking various forms of relief. There is no bright-line rule establishing

what is a reasonable time period. In re Bates, 65 S.W.3d 133, 135 (Tex.App.--Amarillo 2001,

orig. proceeding). In Bates, the Amarillo Court of Appeals stated that it could not hold as a

matter of law that the passage of seven weeks constitutes an unreasonable period of time for a

motion to remain pending. Bates, 65 S.W.3d at 136. Relator also failed to present any evidence

that he requested a hearing on his bill of review or the applications, or that Respondent refused to

set a hearing. Consequently, Relator has not shown he is entitled to mandamus relief. The

petition for writ of mandamus is denied.



September 28, 2016
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-